                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION


 DEFENSE DISTRIBUTED and SECOND                   §            Case No. 1:18-CV-637-RP
 AMENDMENT FOUNDATION, INC.,                      §
                                                  §
                      Plaintiffs,                 §
                                                  §
                      v.                          §             Plaintiffs’ Motion for a
                                                  §             Preliminary Injunction
 GURBIR GREWAL, in his official capacity as       §                    Appendix
 New Jersey Attorney General; MICHAEL             §
 FEUER, in his official capacity as Los Angeles   §
 City Attorney; ANDREW CUOMO, in his              §
 official capacity as New York Governor;          §
 MATTHEW DENN, in his official capacity as        §
 Attorney General of the State of Delaware;       §
 JOSH SHAPIRO, in his official capacity as        §
 Attorney General of Pennsylvania; and            §
 THOMAS WOLF, in his official capacity as         §
 Pennsylvania Governor,                           §
                                                  §
                       Defendants.                §



       In accordance with Local Rule CV-7(d), Plaintiffs Defense Distributed and the Second

Amendment Foundation, Inc. submit this appendix in support of Plaintiffs’ Motion for a

Preliminary Injunction, Dkt. 64-1, which has been filed in conjunction with a motion for leave

regarding page limitations, Dkt. 64. This appendix presents the exhibits for Plaintiffs’ Motion for

a Preliminary Injunction in order, such that the Motion for a Preliminary Injunction’s Exhibit 1 is

this Appendix’s Exhibit #1, the Motion for a Preliminary Injunction’s Exhibit 2 is this Appendix’s

Exhibit #2, and so forth.
Date: December 4, 2018.   Respectfully submitted,

                          BECK REDDEN LLP
                          By /s/ Chad Flores
                          Chad Flores*
                          cflores@beckredden.com
                          State Bar No. 24059759
                          1221 McKinney St., Suite 4500
                          Houston, TX 77010
                          (713) 951-3700 | (713) 952-3720 (fax)

                          FARHANG & MEDCOFF
                          Matthew Goldstein*
                          mgoldstein@fmlaw.law
                          D.C. Bar No. 975000
                          4801 E. Broadway Blvd., Suite 311
                          Tucson, AZ 85711
                          (202) 550-0040 | (520) 790-5433 (fax)

                          Josh Blackman
                          joshblackman@gmail.com
                          Virginia Bar No. 78292
                          1303 San Jacinto Street
                          Houston, TX 77002
                          (202) 294-9003 | (713) 646-1766 (fax)

                          *Admitted pro hac vice

                          Attorneys for Plaintiffs Defense Distributed
                          and Second Amendment Foundation, Inc.
                              CERTIFICATE OF SERVICE

On December 4, 2018, I served this filing on the following persons via CM/ECF:

       Counsel for Defendants Gurbir S. Grewal and Matthew Denn
       Kenneth W. Taber
       Ronald Casey Low

       Counsel for Defendant Michael Feuer
       Connie K. Chan
       James P. Clark
       Michael M. Walsh
       Jason P. Steed

       Counsel for Defendants Josh Shapiro and Thomas Wolf
       J. David Cabello
       John D. Kimball

       Counsel for Defendant Andrew Cuomo
       Pete Marketos
       Tyler Bexley

       Counsel for Plaintiffs
       Chad Flores
       Matthew A. Goldstein
       Joshua Michael Blackman


/s/ Chad Flores
Chad Flores
